       Case: 1:19-cr-00044-SL Doc #: 18 Filed: 07/08/19 1 of 5. PageID #: 150




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR44
                                                   )
                 Plaintiff,                        )   JUDGE SARA LIOI
                                                   )
        v.                                         )
                                                   )
 ANDRE DUPRE,                                      )   UNITED STATES OF AMERICA’S
                                                   )   SENTENCING MEMORANDUM
                 Defendant.                        )


       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Chelsea S. Rice, Assistant United States Attorney, and respectfully

submits this memorandum setting forth the United States’ position regarding the sentencing for

Defendant Andre Dupre. For the reasons set forth below, as well as those to be articulated at the

sentencing hearing, the United States respectfully submits that a sentence within the Guidelines

range set forth in the parties Presentence Investigation Report (“PSR”) is appropriate in this case.

I.     FACTUAL BACKGROUND

       Over the course of three years, Dupre conducted a scheme to defraud five victims out of

more than $200,000. Dupre solicited investments for Prominent Venture Homes (“PVH”),

claiming that PVH was a real estate company specializing in purchasing, rehabilitating, and

reselling single-family homes. To induce the victims to invest in PVH, Dupre falsely

represented that they would receive a 50% return on their investment within six months of the

purchase date.

       Unbeknownst to the victims, Dupre never actually purchased any real estate with their

investment funds. Instead, Dupre took the victims’ money and used it to enrich himself and
       Case: 1:19-cr-00044-SL Doc #: 18 Filed: 07/08/19 2 of 5. PageID #: 151



maintain his own personal lifestyle, which included gambling and buying a new car. When

Victim 1 asked Dupre about Victim 1’s investment, Dupre created a fictitious financial document

and sent it to Victim 1 to reassure Victim 1 that Victim 1’s investment was “safe.”

       When the victims attempted to collect on their investments, Dupre falsely reported on

Facebook that he had died in a car accident.

       In total, Dupre stole $238,905 from his victims.

II.    APPLICABLE LEGAL STANDARDS

       A well-established legal framework guides the Court’s sentencing determination. The

advisory United States Sentencing Guidelines (“the Guidelines”) range serves as “the starting

point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007); see also United

States v. Collington, 461 F.3d 805, 807 (6th Cir. 2006). The Guidelines thus remain an

indispensable resource for assuring appropriate and uniform punishment for federal criminal

offenses. The Sentencing “Commission fills an important institutional role: It has the capacity

courts lack to ‘base its determination on empirical data and national experience, guided by a

professional staff with appropriate expertise.’” Kimbrough v. United States, 552 U.S. 85, 109

(2007) (internal citation omitted). After determining the appropriate Guidelines range, the Court

then turns to the familiar factors set forth in 18 U.S.C. § 3553(a).

III.   SENTENCING GUIDELINES COMPUTATION

       The United States concurs with the Guidelines calculation set forth in the PSR. (R. 15:

PSR, PageID 117). Pursuant to U.S.S.G. § 2B1.1(a)(1), Dupre’s base offense level is 7. An

additional 10 levels are added under § 2B1.1(b)(1)(F) because Dupre’s conduct caused a loss of

more than $150,000, but less than $250,000. After a 3 level reduction for acceptance of

responsibility, Dupre’s total offense level is 14.




                                                     2
       Case: 1:19-cr-00044-SL Doc #: 18 Filed: 07/08/19 3 of 5. PageID #: 152



       Dupre has two prior convictions counted in his criminal history, which places him in a

Criminal History Category II. At an offense level 14 and a Criminal History Category II,

Dupre’s advisory Guidelines imprisonment range is 18 to 24 months. Id. at PageID 122.

IV.    APPLICATION OF 18 U.S.C. § 3553(a) FACTORS

       A.      Nature and Circumstances of the Offense

       The nature and circumstances of Dupre’s offense counsel in favor of a sentence within

the Guidelines range of 18 to 24 months. As evidenced by the Victim Impact Statements

submitted to the Court, Dupre’s fraud has led to devastating consequences for his victims—

financially, physically and emotionally. Dupre’s victims are struggling to support themselves

and their families. Victim 4 is now unable to enjoy a comfortable retirement because of the

funds lost to Dupre, and is struggling to pay for health insurance. Victim 5 gave money to Dupre

that was meant for her children’s’ college tuition, and continues to suffer from extreme anxiety

and stress because of Dupre’s crimes.

       Dupre committed extensive fraud, both in the money he stole and the length of time that

he continued to lie to his victims about their investments. The duration and manner of Dupre’s

fraud, as well as the substantial impact on his victims, counsel in favor of a sentence within the

Guidelines range.

       B.      Restitution to Victims

       Restitution to the victims is directed by the Guidelines and mandated by law. See

U.S.S.G. § 5E1.1; 18 U.S.C. § 3663A. Thus, the United States requests that the Court order

Dupre to pay restitution of $238,905, with the amounts allocated to each victim as follows:

       - Victim 1: $120,405

       - Victim 3: $32,000




                                                 3
       Case: 1:19-cr-00044-SL Doc #: 18 Filed: 07/08/19 4 of 5. PageID #: 153



       - Victim 4: $32,000

       - Victim 5: $54,500

V.     CONCLUSION

       Dupre’s offense conduct falls squarely within the scope of the circumstances

contemplated by the Guidelines and a sentence within the Guidelines range will accomplish the

goals of 18 U.S.C. § 3553(a). For these reasons, and those to be articulated at the sentencing

hearing, the United States respectfully requests that the Court sentence Dupre to a term of

imprisonment of 18 to 24 months and order him to pay restitution to the victims in the amount of

$238,905.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:    /s/ Chelsea S. Rice
                                                      Chelsea S. Rice (OH: 0076905)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3752
                                                      (216) 522-7358 (facsimile)
                                                      Chelsea.Rice@usdoj.gov




                                                4
       Case: 1:19-cr-00044-SL Doc #: 18 Filed: 07/08/19 5 of 5. PageID #: 154



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of July 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Chelsea S. Rice
                                                        Chelsea S. Rice
                                                        Assistant U.S. Attorney




                                                   5
